                       UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

JOHN DOE,

                      Plaintiff,

v.                                                       Case No: 6:20-cv-1220-Orl-78LRH

EMBRY-RIDDLE AERONAUTICAL
UNIVERSITY, INC.,

                      Defendant.


                                           ORDER
       On July 9, 2020, the Plaintiff filed a complaint against the Defendant. (Doc. 1). That same

day, the Plaintiff contemporaneously filed a motion to proceed anonymously (Doc. 3 (“Motion”)).

The Defendant has yet to appear in this case. Upon consideration of the Motion, the Court finds a

response from the Defendant will be helpful in resolving the same.

       Accordingly, it is ORDERED that:

       1. Within fourteen (14) days of appearing in this case, the Defendant shall file a response

           to the Motion (Doc. 3).

       2. The failure to file a response in the time provided will result in the Motion being

           considered as unopposed.

       3. The Plaintiff is permitted to proceed anonymously until the Court rules on the Motion.
       DONE and ORDERED in Orlando, Florida on July 10, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                         -2-
